Case 3:18-cv-16307-MAS-ZNQ Document 1 Filed 11/20/18 Page 1 of 8 PageID: 1




UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

                                                  X


YEHUDA FARKAS        ,
                                                                 CivilAction No.:


                                 Plaintiff,
              -against-                                COMPLAINT FOR VIOLATIONS
                                                       OF THE TELEPHONE
                                                       CONSUMER PROTECTION ACT

CAPITAL ONE, N.A.,                                           a


                                 Defendant(s).         DEMAND FOR JURY TRIAL



                         TNTRODUCTION/PRELIMINARY STATEMENT


       plaintiff YEHUDA FARKAS ("Plaintiff'), by and through his attorney, M. Harvey

Rephen & Associates, P.C.,by Edward B. Geller, Esq., P.C., Of Counsel, as and for his

Complaint against the Defendant CAPITAL ONE, N.A. (hereinafter referred to as

Defendant(s)"), respectfully sets forth, complains and alleges, upon information and

belief, the following:


                         r   NTRODUC.TIONTPRELIMINARY STATEME\IT

       1.      Plaintiff brings this action on his own behalf for damages and declaratory

and injunctive relief arising from the Defendant's violation(s) under Title 47 of the United

$tates Code, 5227 commonly known as the Telephone Consumer Protection Act (TCPA).

       2.      Defendant is subject to, and required to abide by, the laws of the United

States and the State of New Jersey, which include the Telephone Consumer Protection
     Case 3:18-cv-16307-MAS-ZNQ Document 1 Filed 11/20/18 Page 2 of 8 PageID: 2



    fAct of 1991, 47 U.S.C. 5227, et seq. ("TCPA") and its related regulations, including 47

    C.F.R. 564.1200 ("TCPA Regulations"), as well as the opinions, regulations and orders

    issued by the Federal Communications Commission to implement and enforce the

    TCPA, the telemarketing regulations issued by the Federal Trade Commission, 16

/   c.F.R. S310.4(dX2).

                                             PARTIES

           3.     Plaintiff YEHUDA FARKUS is a resident of the state of NEw

     JERSEY residing at 801 MADlsoN AVENUE, APT B1s, LAKEWo0D, NJ 08701.

           4.     Defendant, CAPITAL ONE, N.A., has a       Corpolte Headquarters located at
    1680 CAPITOL ONE DRIVE, MCLEAN, VA22102,


                                   JURISDICTION AND VENUE

           5.     The Court has jurisdiction over this matter pursuant to 28 U$C $1331 and

    28 U.S.C, S22q1. ff applicable, the Court also has pendent jurisdiction over the state law

    claims in this action pursuant to 28 U.S.C. S1362(a).

           6.     Venue is proper in this judicial district pursuant to 28 U.S.C. S 13g1(bl(2).

                                       FACTUAL ALLEGATIONS

           7.     Plaintiff repeats, reiterates and incorporates the allegations contained in

    paragraphs numbered "l" through "6'herein with the same force and effect as if the same

    were set forth at length herein.

           8.     On or about January 2018, Defendant began communicating with the

    Plaintiff by placing automated telephone calls to his cell phone number UT-TTT-9604.

    The Defendant's calls would come from number 800-g55-6600.
    Case 3:18-cv-16307-MAS-ZNQ Document 1 Filed 11/20/18 Page 3 of 8 PageID: 3



'         9.     On February 13, 2018 the Plaintiff called the Defendant and was connected

with a female representative. The Plaintiff informed the Defendant that he had been

receiving phone calls from Defendant and would like for them to stop.

          10.    The representative transferred the Plaintiff to a different department where

another female representative got on the line.

          11.    The Plaintiff requested again not to receive any more phone calls from

Defendant.

          12.     The Defendant continued to call Plaintiff despite his explicit request for the

calls to stop. To date the Plaintiff has received at least tOO phone calls and pre-recorded

automated messages         to his cellphone number      347-779-3604 from Defendant since

February 13,2018.

                                  tlRsT cAusE oF AcTloN
                                    (Vlolations of the TCPA)

          13.    Plaintiff repeats, reiterates and incorporates the allegations contained in

paragraphs numbered "1" through "12" herein with the same force and effect as if the

same were set forth at length herein.

           14.   According to the Telephone Consumer Protection Act 47 USC

S227(bXA)(iii), "lt shall be unlav'rfulfor any person within the United States, or any

person outside the United States if the recipient is within the United States (A) to make

any call (other than a call made for emergency purposes or made with the prior consent

of the called party) using any automatic telephone dialing system or an artificial or pre-

    recorded voice--- (iii) to any telephone number assigned to a paging service, cellular

telephone service, specialized mobile radio service, or other radio common carrier
 Case 3:18-cv-16307-MAS-ZNQ Document 1 Filed 11/20/18 Page 4 of 8 PageID: 4



/r"*i.*,                                                                      unless such call
           or any service for which the called party is charged for the call,

us made solely to collect a debt owed to or guaranteed by the
                                                              united states'"

       1S.      lt has been determined that the statute language adding "or" any service
                                                                     to require that Plaintiff
for which the cailed party is charged, is not accuratery interpreted

must claim that Defendant,s calls incurred charges.      see   Brestgw c. wells Farqo Ba\k.

                                                           v. Franklin.collection
N.A. 857 F. Supp 2d 1316, 1319 (S.D . Fla.2012) and cavero

 Eerv." tn,c.,2012wL279448 (S.D. Fla.2A12). A number of
                                                        courts have addressed the

issue of a Plaintiff being charged with all agreeing that the TCPA
                                                                   does not require a

 ptaintiff who received calls on his/her cell phoneto allege tnat nelsfre was charged for



                                                                      the plaintiff to be
 674 (S.D. Fla. 2013), the court held that "The TCPA does not require

 'charged for' the calls in order to have standing to Sue'" ln Osorio v' State Farm Bank'

                                                                 phrase'any service for
 F.S.B., 746 F.3d 1242 (11th Cir. 2A14\,the Court stated: lf the
                                                                   party be charged per call
 which the called party is charged for the call' requires that the
                                                                        radio service, or
 for the'paging service, cellular telephone service, specialized mobile
                                                               prohibit autodialed calls,
 other radio common carrier service' in order for the party to
                                                                 they are already
 then the listing of these services would be superfluous because

 included under them 'any service for which the called party is eharged.'
                                                                          on the other

                                                                          call' as an
 hand, reading 'any service for which the called party is charged for the
                                       'paging service, cellular telephone service,
  additional item beyond any eall to a
                                                                      regardless of
  specialized mobile radio service, or other common Carrier Service,'

  whether the called party is charged, gives independent meaning
                                                                 to each term''n
        Case 3:18-cv-16307-MAS-ZNQ Document 1 Filed 11/20/18 Page 5 of 8 PageID: 5




    t                                                                     and its considerable
             16.    lt is thus clear from the plain language of the T6PA'
                                             is viorated when a ceilurar terephone
                                                                                   is called
    body of resurtant case raw that the TCpA

    withanautomaticdialerwithoutconsent,evenifnochargesareallegedorincurred.
                                                                       commendng on or about
              17.    with the autodialed calls ts Plaintiffs telephone
                                                            100 times thereafter' the
    February 2r18and continuing at a rate of approximately
I
                                                                                 to 47 USC
              violated various provisions of the TCPA, including but not limited
    Defendant

    s227(bXAXiii).
                                                              Plaintiff requested that no
              1g.    The Defendant, havinE been informed that
                                                      TCPA at least 100 times'
    further calls be received, willfully violated the
                                                              Ruling and order' July 2015'
              19.    Pursuant to the TCPA Omnibus Declaratory

        paragraphs138and139'communicationsfrombankinginstitutionswhichareexempt
        ,,,..are all intended to address exigent circumstances in which a quick' timely

                                                prevent considerabre consumer harms from
        communication with a consumer courd
                                                     calls, could help quickly mitigate the extent
        occurring or, in the case of the remediation
                                                           139, (3) and (7) "ln light of these
        of harm that will occur." Pursuant to Paragraph
                                                             for each exempted cail (voice call or
        considerations, we adopt the foilowing conditions

        text message) made by a financial institution:
                                                                                       paras'
                                                      limited to purposes discussed in
        3) voice calls and text messages are strictly

         12g-l37aboveandmustnotincludeanytelemaketing,cross-marketing,solicitation,

         debt collection, or advertising content;
                                                       requests immediately'"
         7) a financial institution must honor opt-out

                 20'DefendantisinviolationoftheTCPAparagraphsl39(3)for,upon
                                                       for debt coilection and (7), failing to honor
         information and berief, having used its cails
Case 3:18-cv-16307-MAS-ZNQ Document 1 Filed 11/20/18 Page 6 of 8 PageID: 6




Plaintiffs' desire to opt out of telephone communications despite Plaintiffs clear,

unequivocal and repeated requests that such automatic calls cease.

       21.     Defendant violated various provisions of the TCPA, including but not

limited to 47 USC S227(bXAXiii).

                              DEMAND FOR TRIAL BY JURY

       22.     Plaintiff hereby respectfully requests a trial by jury for all claims and issues

in its Complaint to which it is or may be entifled to a jury trial.



                                       PRAYER FgR RELIEF

       WHEREFORE, Plaintiff demands judgment from the Defendant as follows:

              A.      For trebled damages to be awarded to the Plaintiff in accordance

with the TCPA, for each of the Defendant's willful or knowing violations of the TCPA.

              B.      A declaration that the Defendant's practices violated the TCPA;

              F.      For any such other and further relief, as well as further costs,

expenses and disbursements of this action, as this Court may deem just and proper.
                                                                                   II

    Case 3:18-cv-16307-MAS-ZNQ Document 1 Filed 11/20/18 Page 7 of 8 PageID: 7




          November 8, 2018



                                     Respectfully submitted,

                                                           \r
                                           r't        fi l)i..\      >q
                                          k:Lr.,A:f     ,{'1,,'
7

                                     Edward B. Geller, Esq., P.C., Of Counsel to
                                     M. HARVEY REPHEN & ASSOCIATES, P,C.
                                     15 Landing Way
                                     Bronx, New York 10464
                                     Tel:(914)473-6783 .
                                     E-Mail: epbh@aol.com

                                     Attorney for the Plaintiffs',
                                     YEHUDA FARKAS




         To: CAPITAL ONE, N.A.
             1680 CAPITOL ONE DRIVE
             MCLEAN, VA22102


         (Via Prescribed Seruice)

         Clerk of the Court,
         United States District Court, District of New Jersey
         Clarkson S Fisher Building & U.S. Courthouse
         402 East State Street Room 2OZA
         Trenton, New Jersey 08608

         (Via Electronic Court Filing)
Case 3:18-cv-16307-MAS-ZNQ Document 1 Filed 11/20/18 Page 8 of 8 PageID: 8




                                               AFFIRMATt9N



  l, Yehuda Farkas, under the penalty of perjury, deposes and say:



          I   am the Plaintiff in the above entitled action. t have read the foregoing

  Complaint and know the contents thereof. The sarne are tnue to my knowledge,

  except as to matters therein stated to be alleged on information and belief and as

  to those matters I believe them to be true.




                                                       Yehuda Farkas



                                                        Fil'''dry Fef kp*      rPrintedj
                                                            Plaintiff



  Affirmed before me this i.rt" day of             i'. ,-               2018




  Notary Public

                       -.-:$t**t*tiL
                      S-
                        *.r$- JUt_y 'ri.'*==
                                  h      ' -   -
                      -='
                      =-_*o.'..   2A21   ,#_S


                       %;*-
